Exhibit 10.28

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between MEDNAX SERVICES, INC., a Florida corporation (“Employer”) and VIVIAN
LOPEZ-BLANCO (“Employee”) effective as of the 1st day of January, 2010.

RECITALS

WHEREAS, Employer is presently engaged in “Employer’s Business” as defined on
Exhibit A hereto; and

WHEREAS, Employee has experience providing management and financial services;
and

WHEREAS, Employer and Employee previously entered in an Employment Agreement
effective May 27, 2008, as amended (the “Prior Employment Agreement”), which
will be cancelled in its entirety with the execution of this Agreement; and

WHEREAS, Employer desires to employ Employee and benefit from Employee’s
contributions to Employer; and

WHEREAS, in order to induce Employer to enter into this Agreement on the terms
and conditions set forth herein (including an increase in compensation over what
was provided under the Prior Employment Agreement), and disclose its trade
secrets and confidential information in connection with Employee’s employment by
Employer and award from time to time equity based compensation, Employee hereby
agrees to be bound by the terms of this Agreement, including the arbitration,
non-competition and related restrictive covenants set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Employment.

1.1. Employment and Term. Employer hereby agrees to employ Employee and Employee
hereby agrees to serve Employer on the terms and conditions set forth herein for
an “Initial Term” commencing January 1, 2010 (the “Effective Date”) and
continuing for a period of one (1) year, unless sooner terminated as hereinafter
set forth. Thereafter, the employment of Employee hereunder shall automatically
renew for successive one (1) year periods until terminated in accordance
herewith. The Initial Term and any automatic renewals shall be referred to as
the “Employment Period.”

1.2. Duties of Employee. During the Employment Period, Employee shall serve as
Chief Financial Officer and Treasurer of Employer and Mednax, Inc., a Florida
corporation and

 



--------------------------------------------------------------------------------

parent corporation of the Employer (“Mednax”), and perform such duties as are
customary to the position Employee holds or as may be assigned to Employee from
time to time by Mednax’s Chief Executive Officer or President (“Employee’s
Supervisor”); provided, that such duties as assigned shall be customary to
Employee’s role as an executive officer of Employer and Mednax. Employee’s
employment shall be full-time and as such Employee agrees to devote
substantially all of Employee’s attention and professional time to the business
and affairs of Employer and Mednax. Employee shall perform Employee’s duties
honestly, diligently, competently, in good faith and in the best interest of
Employer and Mednax. Employee will devote best efforts to the promotion of the
goodwill of Employer and Mednax and of their employees and affiliates. During
the Employment Term, Employer shall promote the proficiency of Employee by,
among other things, providing Employee with Confidential Information,
specialized professional development programs, and information regarding the
organization, administration and operation of Employer and Mednax. During the
Employment Period, Employee agrees that Employee will not, without the prior
written consent of Employer (which consent shall not be unreasonably withheld),
serve as a director on a corporate board of directors or in any other similar
capacity for any institution other than Employer. During the Employment Period,
it shall not be a violation of this Agreement to (i) serve on civic or
charitable boards or committees, or (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, so long as such activities
have been approved by Employer’s General Counsel and do not interfere with the
performance of Employee’s responsibilities as an employee of Employer in
accordance with this Agreement, including the restrictions of Section 8 hereof.

1.3. Place of Performance. Employee shall be based at Employer’s corporate
offices located in Sunrise, Florida, except for required travel relating to
Employer’s Business.

2. Base Salary and Performance Bonus.

2.1. Base Salary. Employee shall be paid an annual base salary of Three Hundred
Thousand Dollars ($300,000.00) (the “Base Salary”), payable in installments
consistent with Employer’s customary payroll schedule and subject to applicable
withholding for taxes and other Employee directed withholdings. The Compensation
Committee of the Mednax Board (the “Compensation Committee”) shall review the
amount of Employee’s Base Salary on an annual basis no later than ninety
(90) days after the beginning of Employer’s fiscal year. Any change to
Employee’s Base Salary that is approved by the Compensation Committee shall
become the Base Salary for purposes of this Agreement.

2.2. Performance Bonus. Employee shall be eligible for an annual bonus (the
“Performance Bonus”) in accordance with the incentive programs approved from
time to time by the Compensation Committee, which programs shall contemplate a
target bonus payment of at least Seventy-Five Percent (75%) of Employee’s Base
Salary based upon the fulfillment of reasonable performance objectives set by
the Compensation Committee. Except in the situations described in Sections 5.2,
5.3, 5.4, 5.5 and 5.7, the Performance Bonus shall only be payable to Employee
if Employee is employed with Employer as of the date that the Performance Bonus
is paid by Employer. Each Performance Bonus shall be paid in the calendar year
immediately following the calendar year in which it is earned, as soon as
practicable after the audited financial statements for Employer for the year for
which the bonus is earned have been released; provided, however, that if

 

2



--------------------------------------------------------------------------------

calculation of Employee’s Performance Bonus is not administratively practicable
due to events beyond the control of Employer, then Employer may delay payment of
the Performance Bonus provided that the payment is made during the first taxable
year of Employee in which the calculation of the amount of the payment is
administratively practicable.

3. Benefits.

3.1. Expense Reimbursement. Employer shall promptly reimburse Employee for all
out-of-pocket expenses reasonably incurred by Employee during the Employment
Period on behalf of or in connection with Employer’s Business pursuant to the
reimbursement standards and guidelines of Employer in effect from time to time,
including reimbursement for appropriate professional organizations. Employee
shall account for such expenses and submit reasonable supporting documentation
to Employer in accordance with Employer’s policies in effect from time to time.

3.2. Employee Benefits. During the Employment Period, Employee shall be entitled
to participate in such health, welfare, disability, retirement savings and other
fringe benefit plans and programs (subject to the terms and conditions of such
plans and programs) as may be provided from time to time to employees of
Employer and to the extent that such plans and programs are applicable to other
similarly situated employees of Employer.

3.3 Leave Time. During the Employment Period, Employer shall allow Employee
twenty-eight (28) days of paid time off each year for vacation, illness, injury,
personal days or other similar purposes in accordance with Employer’s policies
in effect from time to time (prorated for periods of less that a calendar year).
Any paid time off not used during each calendar year may be carried over into
the next year to the extent permitted by Employer’s policies in effect from time
to time.

3.4. Equity Plans. During the Employment Period, Employee shall be eligible to
participate in Mednax’s 2008 Incentive Compensation Plan or any other similar
plan adopted by Mednax that provides for the issuance of stock options, stock
appreciation rights, restricted stock, deferred stock, bonus stock, awards
payable in stock or any other stock based award (each an “Equity Plan”). Every
stock based award made to Employee shall be subject to the terms and conditions
of this Agreement, the applicable award agreement and the terms of the Equity
Plan. Employee shall also be eligible to participate in Mednax’s non-qualified
employee stock purchase plan and any successor plan. Employee acknowledges
Employee’s participation in the Equity Plan pursuant to this Section 3.4 is
sufficient consideration for Employee to enter into this agreement, including
the restrictive covenants set forth in Section 8 below.

4. Termination.

4.1. Termination for Cause. Employer may terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall
mean:

(a) Any act or omission of Employee, which is materially contrary to the
business interests, reputation or goodwill of Employer;

 

3



--------------------------------------------------------------------------------

(b) A material breach by Employee of Employee’s obligations under this
Agreement, which breach is not promptly remedied upon written notice from
Employer;

(c) Employee’s refusal to perform Employee’s duties as assigned pursuant to this
Agreement other than a refusal which is remedied by Employee promptly after
receipt of written notice thereof by Employer; or

(d) Employee’s failure or refusal to comply with a reasonable policy, standard
or regulation of Employer in any material respect, including but not limited to
Employer’s sexual harassment, other unlawful harassment, workplace
discrimination or substance abuse policies.

The termination date for a termination of Employee’s employment under this
Agreement pursuant to this Section 4.1 shall be the date specified by Employer
in a written notice to Employee of finding of Cause, which may not be
retroactive. Upon any termination of Employee’s employment under this Agreement
pursuant to this Section 4.1, Employee shall be entitled to the compensation
specified in Section 5.1 hereof.

4.2. Disability. Employer may terminate Employee’s employment under this
Agreement upon the Disability (as defined below) of Employee. Subject to the
requirements of applicable law, Employee shall be deemed to have a “Disability”
for purposes of this Agreement in the event of (i) Employee’s inability to
perform Employee’s duties hereunder, with or without a reasonable accommodation,
as a result of physical or mental illness or injury, and (ii) a determination by
an independent qualified physician selected by Employer and acceptable to
Employee (which acceptance shall not be unreasonably withheld) that Employee is
currently unable to perform such duties and in all reasonable likelihood such
inability will continue for a period in excess of an additional ninety (90) or
more days in any one hundred twenty (120) day period. The termination date for a
termination of this Agreement pursuant to this Section 4.2 shall be the date
specified by Employer in a notice to Employee, which date shall not be
retroactive. Upon any termination of this Agreement pursuant to this
Section 4.2, Employee shall be entitled to compensation and/or benefits in
accordance with, and subject to, the provisions of Section 5.2 hereof.

4.3. Death. Employee’s employment under this Agreement shall terminate
automatically upon the death of Employee, without any requirement of notice by
Employer to Employee’s estate. The date of Employee’s death shall be the
termination date for a termination of Employee’s employment under this Agreement
pursuant to this Section 4.3. Upon any termination of Employee’s employment
under this Agreement pursuant to this Section 4.3, Employee shall be entitled to
the compensation specified in Section 5.3 hereof.

4.4. Termination by Employer Without Cause. Employer may terminate Employee’s
employment without cause by giving Employee written notice of such termination.
The termination date shall be the date specified by Employer in such notice,
which may be up to ninety

 

4



--------------------------------------------------------------------------------

(90) days from the date of such notice. Upon any termination of Employee’s
employment under this Agreement pursuant to this Section 4.4, Employee shall be
entitled to compensation and/or benefits in accordance with, and subject to, the
provisions of Section 5.4 hereof.

4.5. Termination by Employee Due to Poor Health. Employee may terminate
Employee’s employment under this Agreement upon written notice to Employer if
Employee’s health should become impaired to any extent that makes the continued
performance of Employee’s duties under this Agreement hazardous to Employee’s
physical or mental health or Employee’s life (regardless of whether such
condition would be deemed a Disability under any other Section of this
Agreement), provided that Employee shall have furnished Employer with a written
statement from a qualified doctor to that effect, and provided further that, at
Employer’s written request and expense, Employee shall submit to a medical
examination by an independent qualified physician selected by Employer and
acceptable to Employee (which acceptance shall not be unreasonably withheld),
which doctor shall substantially concur with the conclusions of Employee’s
doctor. The termination date shall be the date specified in Employee’s notice to
Employer, which date may not be earlier than thirty (30) days nor later than
ninety (90) days from Employer’s receipt of such notice. Upon any termination of
Employee’s employment under this Agreement pursuant to this Section 4.5,
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.5 hereof.

4.6. Termination by Employee. Employee may terminate Employee’s employment under
this Agreement for any reason whatsoever upon not less than ninety (90) days
prior written notice to Employer. Upon receipt of such notice from Employee,
Employer may, at its option, require Employee to terminate employment at any
time in advance of the expiration of such ninety (90) day period. The
termination date under this Section 4.6 shall be the date specified by Employer,
but in no event more than ninety (90) days after Employer’s receipt of notice
from Employee as contemplated by this Section. Upon any termination of
Employee’s employment under this Agreement pursuant to this Section 4.6,
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.6 hereof.

4.7. Termination by Employee for Good Reason. Employee may terminate Employee’s
employment hereunder for Good Reason. For purposes of this Section, “Good
Reason” shall mean:

(a) a decrease in Employee’s Base Salary; or

(b) a decrease in the Performance Bonus potential utilized by Employer in
determining a Performance Bonus for Employee; or

(c) within a one (1) year period after a Change in Control (as defined below) of
Mednax, Employee is either (i) assigned any position, duties, responsibilities
or compensation that are significantly diminished when compared with the
position, duties, responsibilities or compensation of Employee prior to such
Change in Control of Mednax, or (ii) forced to relocate to another location more
than twenty five (25) miles from Employee’s location prior to the Change in
Control of Mednax. For purposes of this Agreement,

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean (i) the acquisition by a person or an entity or a
group of persons and entities, directly or indirectly, of more than fifty
(50%) percent of Mednax’s common stock in a single transaction or a series of
transactions (hereinafter referred to as a “50% Change in Control”), (ii) a
merger or other form of corporate reorganization of Mednax resulting in an
actual or de facto 50% Change in Control, or (iii) the failure of Applicable
Directors (defined below) to constitute a majority of Mednax’s Board of
Directors (the “Board”) during any two (2) consecutive year period after the
date of this Agreement (the “Two-Year Period”). “Applicable Directors” shall
mean those individuals who are members of the Board at the inception of a
Two-Year Period and any new director whose election to the Board or nomination
for election to the Board was approved (prior to any vote thereon by the
shareholders) by a vote of at least two-thirds ( 2/3) of the directors then
still in office who either were directors at the beginning of the Two-Year
Period at issue or whose election or nomination for election during such
Two-Year Period was previously approved as provided in this sentence; or

(d) the assignment to Employee of any officer position inconsistent with the
present position Employee holds (it being understood that the role of Employee’s
present position is an evolving one and as such Employee’s duties may be
modified from time to time consistent with other similarly situated officers of
Employer) excluding for this purpose any isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Employer promptly after
receipt of written notice; or

(e) the requirement by Employer that Employee be based in any office or location
outside of the metropolitan area where Employer’s present corporate offices are
located (it being understood that Employee may be presently based at another
location), except for travel reasonably required in the performance of
Employee’s duties; or

(f) a material diminution in the Employee’s authority, duties or
responsibilities; or

(g) any other action or inaction that constitutes a material breach by Employer
under this Agreement.

If Employee desires to terminate Employee’s employment under this Agreement
pursuant to this Section, Employee must, within ninety (90) days after the
occurrence of events giving rise to the Good Reason, provide Employer with a
written notice describing the Good Reason in reasonable detail. If Employer
fails to cure the matter cited within thirty (30) days after the date of
Employee’s notice, then this Agreement shall terminate as of the end of such
thirty (30) day cure period, provided, however, that Employer may, at its
option, require Employee to terminate employment at any time in advance of the
expiration of such thirty (30) day cure period. If Employee terminates
Employee’s employment under this Agreement pursuant to this Section 4.7, then
Employee shall be entitled to compensation and/or benefits in accordance with,
and subject to, the provisions of Section 5.7 hereof.

 

6



--------------------------------------------------------------------------------

5. Compensation and Benefits Upon Termination.

5.1. Cause. If Employee’s employment is terminated for Cause, Employer shall pay
Employee’s Base Salary through the termination date specified in Section 4.1 at
the rate in effect at the termination date. Upon payment of such amounts, plus
any amounts as may be due under Section 5.8 below, Employer shall have no
further obligation to Employee under this Agreement.

5.2. Disability. In the event of Employee’s Disability, Employee shall continue
to receive Employee’s Base Salary for the first ninety (90) days of Disability.
Thereafter, payments, if any, shall be administered pursuant to Employer’s
sponsored long-term disability policy. If Employee’s employment is terminated
pursuant to Section 4.2 in connection with Employee’s Disability, Employee shall
receive fifty percent (50%) of Employee’s annual Base Salary at the rate in
effect at the termination date, payable in six (6) equal monthly installments
after the termination date, plus a bonus calculated in accordance with
Section 5.11 and any amounts as may be due under Section 5.8.

5.3. Death. Upon Employee’s death during the Employment Period, Employer shall
pay to the person or entity designated by Employee in a notice filed with
Employer or, if no person is designated, to Employee’s estate any unpaid amounts
of Base Salary to the date of Employee’s death, plus any amounts as may be due
under Sections 5.8 and 5.11 below. Any payments Employee’s spouse, beneficiaries
or estate may be entitled to receive pursuant to any pension plan, employee
welfare benefit plan, life insurance policy, or similar plan or policy then
maintained by Employer shall be determined and paid in accordance with the
written instruments governing the respective plans and policies. In the event of
Employee’s death during the Employment Period, Employer shall notify Employee’s
designee or estate of the stock awards held by Employee and the procedures
pursuant to which all vested stock options may be exercised and other stock
awards may be realized under the terms applicable to such awards. Upon full
payment of all amounts required to be paid under this Section 5.3, Employer
shall have no further obligation under this Agreement.

5.4. Termination by Employer Without Cause. If Employer terminates Employee’s
employment in accordance with Section 4.4, then (i) Employer shall pay
Employee’s Base Salary through the termination date specified in Section 4.4 at
the rate in effect at such termination date, plus any amount due under
Section 5.8 hereof; (ii) Employer shall pay Employee a bonus calculated in
accordance with Section 5.11 hereof; (iii) Employer shall continue to pay
Employee’s monthly Base Salary for a period of twelve (12) months after the
termination date; and (iv) within thirty (30) days of the first
(1st) anniversary of the termination date, pay Employee an amount equal to
Employee’s Average Annual Performance Bonus (as defined below). For purposes of
this Agreement, “Average Annual Performance Bonus” shall be equal to (i) the
average of the Performance Bonus paid to Employee in Employee’s current position
for the three (3) full calendar years prior to the termination date or (ii) in
the event that a three (3) year average cannot be determined, Employee’s bonus
in Employee’s current position for the year immediately preceding Employee’s
termination. Upon payment of the amounts specified under this Section 5.4 and
Section 5.11, Employer shall have no further obligation under this Agreement.

 

7



--------------------------------------------------------------------------------

5.5. Termination by Employee Due to Poor Health. If Employee terminates
Employee’s employment under this Agreement pursuant to Section 4.5 hereof,
Employer shall pay to Employee any unpaid amounts of Base Salary to the
termination date specified in Section 4.5, plus any disability payments
otherwise payable by or pursuant to plans provided by Employer, plus any amounts
as may be due under Sections 5.8 and 5.11 below.

5.6. Termination by Employee. If Employee’s employment under this Agreement
terminates pursuant to Section 4.6 hereof, Employer shall pay to Employee any
unpaid amounts of Base Salary to the termination date specified in Section 4.6,
plus any amounts as may be due under Section 5.8 below. In the event that the
termination date specified by Employer is less than ninety (90) days after the
date of Employer’s receipt of notice as contemplated by Section 4.6, then
Employer shall continue Employee’s Base Salary for a period of days equal to
ninety (90) minus the number of days from Employee’s notice to the termination
date.

5.7. Termination for Good Reason. If Employee’s employment under this Agreement
is terminated pursuant to Sections 4.7(a), (b), (d), (e), (f) or (g) then
Employer shall (i) pay Employee’s Base Salary through the termination date
specified in Section 4.7 at the rate in effect at such termination date,
(ii) pay any amounts as may be due under Sections 5.8 and 5.11, and
(iii) continue to pay Employee’s Base Salary for a period of six (6) months
after the termination date. If this Agreement is terminated pursuant to
Section 4.7(c), then Employer shall (i) pay Employee’s Base Salary through the
termination date specified in Section 4.7 at the rate in effect at such
termination date, (ii) pay any amounts as may be due under Sections 5.8 and
5.11, and (iii) continue to pay Employee’s Base Salary for a period of twelve
(12) months after the termination date. Notwithstanding the foregoing, the
payments to Employee pursuant to this Section shall be reduced, but not below
zero, by the amount of compensation or benefits from Employer to Employee which
would cause the severance pay payable pursuant to this Section 5.7 to exceed the
excess parachute payment limitation imposed under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”).

5.8. Expense Reimbursement. Employee shall be entitled to reimbursement for
reasonable business expenses incurred prior to the termination date, subject,
however to the provisions of Section 3.1. Such reimbursement shall be made at
the times and in accordance with Employer’s normal procedures for
reimbursements.

5.9. Continuation of Benefit Plans. Employee shall be entitled to continuation
of health, medical, hospitalization and other similar health insurance programs
on the same basis as regular, full-time employees of Employer and their eligible
dependents during the period that Employee is receiving Base Salary payments
under Section 5 of this Agreement and, in all cases, as provided by any
applicable law.

5.10. Period for Exercising Stock Options After Termination. Except as to
incentive stock options granted in accordance with Section 422 of the Internal
Revenue Code, after termination of Employee’s employment under this Agreement
for any reason other than pursuant to Section 4.1, Employee shall be allowed a
period of one hundred eighty (180) days during which to exercise any vested
options to purchase Mednax’s common stock or vested stock appreciation rights
and realize

 

8



--------------------------------------------------------------------------------

any other vested incentive compensation awards that may be granted or made under
any Equity Plan; provided, however, that in no event shall the period during
which Employee may exercise any vested stock option or vested stock appreciation
right and realize any other vested incentive compensation awards that may be
granted or made under any Equity Plan be extended pursuant to this Section 5.10
to a date that is later than the earlier of (i) the latest date upon which the
stock right could have expired by its original terms under any circumstances or
(ii) the tenth (10th) anniversary of the original date of grant of the stock
right. In all other respects, the terms of the applicable Equity Plan shall
control the terms and conditions of any awards made pursuant thereto. In
addition, notwithstanding any contrary provision in any Equity Plan, in the
event Employee’s termination date as a result of a Change in Control (as defined
above) occurs within the twelve (12) month period of a Change in Control, any
unvested stock options, any unvested stock appreciation rights and any other
unvested incentive compensation awards held by Employee on the termination date
shall fully vest and, in the case of stock options, become immediately
exercisable.

5.11. Performance Bonus. In the situations described in Sections 5.2, 5.3, 5.4
and 5.5 and in the situations described in Section 5.7 with regard to the
termination of Employee’s employment pursuant to Sections 4.7(a), (b), (d), (e),
(f) and (g), upon termination of this Agreement, Employee may be paid, solely in
consideration of services rendered by Employee prior to termination, a bonus
with respect to Employer’s fiscal year in which the termination date occurs,
equal to the Performance Bonus, if any, that would have been payable to
Employee, based on Employee and Employer meeting certain goals and objectives,
for the fiscal year if Employee’s employment had not been terminated, multiplied
by the number of days in the fiscal year prior to and including the date of
termination and divided by three hundred sixty five (365). In the situation
described in Section 5.7 with regard to the termination of Employee’s employment
pursuant to Section 4.7(c), upon termination of this Agreement, Employee will be
paid, solely in consideration of services rendered by Employee prior to
termination, a bonus with respect to Employer’s fiscal year in which the
termination date occurs, equal to the Performance Bonus, if any, that would have
been payable to Employee as if (i) Employee worked the entire fiscal year; and
(ii) Employee met all goals and objectives of such year. The amount of the
Post-Termination Performance Bonus shall be determined in good faith by Employer
in its sole discretion at the time that Employer distributes bonuses to
similarly situated employees. Any amount payable under this Section 5.11 shall
be paid to Employee when Employer pays performance bonuses to its eligible
employees, which shall be in the calendar year following the termination date of
this Agreement.

5.12. Section 409A Compliance.

(a) General. It is the intention of both Employer and Employee that the benefits
and rights to which Employee could be entitled in connection with termination of
employment comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If Employee or Employer believes, at any time, that any such benefit
or right does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Employee and on Employer).

 

9



--------------------------------------------------------------------------------

(b) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Employee’s employment shall be
made unless and until Employee incurs a “separation from service”, within the
meaning of Section 409A.

(c) 6 Month Delay for Specified Employees.

(i) If Employee is a “specified employee”, then no payment or benefit that is
payable on account of Employee’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Employee’s “separation from service” (or, if earlier, the date of
Employee’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(ii) For purposes of this provision, Employee shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of Employer (or any person or entity with whom Employer would be considered a
single employer under Section 414(b) or Section 414(c) of the Code) any stock in
which is publicly traded on an established securities market or otherwise.

(iii) Unless otherwise required to comply with Section 409A, a payment or
benefit shall not be deferred pursuant to this provision if:

(x) it is not made on account of Employee’s “separation from service”, (y) it is
required to be paid no later than within 2 1/2 months after the end of the
taxable year of Employee in which the payment or benefit is no longer subject to
a “substantial risk of forfeiture”, as that term is defined for purposes of
Section 409A, or (z) the payment satisfies the following requirements: (A) it is
being paid or provided due to Employer’s termination of Employee’s employment
without Cause (Section 4.4) or Employee’s termination of employment after a
Change in Control for the reasons set forth in Section 4.7(c) hereof, (B) it
does not exceed two times the lesser of (1) Employee’s annualized compensation
from Employer for the calendar year prior to the calendar year in which the
termination of Employee’s employment occurs, and (2) the maximum amount of
compensation that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Employee’s employment
terminates, and (C) the payment is required under this Agreement to be paid no
later than the last day of the second calendar year following the calendar year
in which Employee incurs a “separation from service”.

 

10



--------------------------------------------------------------------------------

(d) No Acceleration of Payments. Neither Employer nor Employee, individually or
in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount shall be paid prior to the earliest date on which it
may be paid without violating Section 409A.

(e) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Employee is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(f) Reimbursements and In-Kind Benefits.

(i) Any reimbursements by Employer to Employee of any eligible expenses pursuant
to this Agreement that are not excludible from Employee’s income for Federal
income tax purposes (“Taxable Reimbursements”) shall be made on or before the
last day of the taxable year of Employee following the year in which the expense
was incurred.

(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Employee under this Agreement, during any taxable
year of Employee shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Employee.

(iii) The right to Taxable Reimbursements, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

5.13. Release. Employer shall provide Employee with a general release in the
form attached as Exhibit B (subject to such modifications as Employer may
reasonably request) within seven (7) days after Employee’s termination
date. Payments or benefits to which Employee may be entitled pursuant to this
Article 5 (other than any accrued but unpaid Base Salary and employee benefits
as of the end of the Employment Period) (the “Severance Amounts”) shall be
conditioned upon Employee executing the general release within 21 days after
receiving it from Employer and the general release becoming irrevocable upon the
expiration of 7 days following the Employee’s execution of it. Payment of the
Severance Amounts shall be suspended during the period (the “Suspension Period”)
that begins on Employee’s termination date and ends on the date (“Suspension
Termination Date”) that is thirty-five (35) days after Employee’s termination
date; provided, however, that this suspension shall not apply, and Employer
shall be required to provide, any continued health insurance coverage that would
be required under Article 5.9 hereof during the Suspension Period. If Employee
executes the general release and the general release becomes irrevocable by no
later than the Suspension Termination Date, then payment of any Severance
Amounts that were suspended pursuant to this provision shall be made in the
first payroll period that follows the Suspension Termination Date, and any
Severance Amounts that are payable after the Suspension Termination Date shall
be paid at the times provided in Article 5.

 

11



--------------------------------------------------------------------------------

6. Successors; Binding Agreement.

6.1. Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of Employer’s voting common stock or any other successor to all or substantially
all of the business and/or assets of Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession had taken place and
Employee hereby consents to any such assignment. In such event, “Employer” shall
mean Employer as previously defined and any successor to its business and/or
assets which executes and delivers the agreement provided for in this Section 6
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. This Section shall not limit Employee’s ability
to terminate this Agreement in the circumstances described in Section 4.7(c) in
the event of a Change in Control of Employer.

6.2. Benefit. This Agreement and all rights of Employee under this Agreement
shall inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Employee should die after the termination date and
amounts would have been payable to Employee under this Agreement if Employee had
continued to live, including under Section 5 hereof, then such amounts shall be
paid to Employee’s devisee, legatee, or other designee or, if there is no such
designee, Employee’s estate.

7. Conflicts with Prior Employment Contract. Except as otherwise provided in
this Agreement, this Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof, and supersedes and revokes any
and all prior or existing agreements, written or oral, relating to the subject
matter hereof, and this Agreement shall be solely determinative of the subject
matter hereof.

8. Restrictive Covenants; Confidential Information; Work Product; Injunctive
Relief.

8.1. No Material Competition. Employer and Employee acknowledge and agree that a
strong relationship and connection exists between Employer and its current and
prospective patients, referral sources, and customers as well as the hospitals
and healthcare facilities at which it provides professional services. Employer
and Employee further acknowledge and agree that the restrictive covenants
described in this Section are designed to enforce, and are ancillary to or part
of, the promises contained in this Agreement and are reasonably necessary to
protect the legitimate interests of Employer in the following: (1) the use and
disclosure of the Confidential Information as described in Section 8.4; (2) the
professional development activities described in Section 1.2; and (3) the
goodwill of the Employer, as promoted by Employee as provided in Section 1.2.
The foregoing listing is by way of example only and shall not be construed to be
an exclusive or exhaustive list of such interests. Employee acknowledges that
the restrictive covenants set forth below are of significant value to Employer
and were a material inducement to Employer in agreeing to the terms of this
Agreement. Employee further acknowledges that the goodwill and other proprietary
interest of Employer will suffer irreparable and continuing damage in the event
Employee enters into competition with Employer in violation of this Section.

 

12



--------------------------------------------------------------------------------

(a) Employer’s Business. Therefore, Employee agrees that, except with respect to
services performed under this Agreement on behalf of Employer, Employee shall
not, at any time during the Restricted Period (as defined below), for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, participate or engage in or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust or other form of business entity, whether as an individual
proprietor, partner, joint venturer, officer, director, member, employee,
consultant, independent contractor, stockholder, lender, landlord, finder,
agent, broker, trustee, or in any manner whatsoever, if such entity or its
affiliates is engaged in, directly or indirectly, “Employer’s Business,” as
defined on Exhibit A hereto. Employee acknowledges that, as of the date hereof,
Employee’s responsibilities will include matters affecting the businesses of
Employer listed on Exhibit A. For purposes of this Section 8, the “Restricted
Period” shall mean the Employment Period plus (i) twelve (12) months in the
event this Agreement is terminated pursuant to Sections 4.1 (a), 4.1 (b), 4.1
(c), 4.1 (d), 4.7(a), 4.7(b), 4.7(d), 4.7(e), 4.7(f) or 4.7(g) or (ii) eighteen
months in the event the Agreement is terminated for any other reason.

8.2. No Hire. Employee further agrees that Employee shall not, at any time
during the Employment Period and for a period of eighteen (18) months
immediately following termination of this Agreement for any reason, for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, employ, or knowingly permit any company or business directly or
indirectly controlled by Employee to employ or otherwise engage (a) any person
who is a then current employee or independent contractor of Employer or one of
its affiliates, or (b) any person who was an employee or independent contractor
of Employer or one of its affiliates in the prior six (6) month period, or in
any manner seek to induce such persons to leave his or her employment or
engagement with Employer or one of its affiliates (including without limitation
for or on behalf of a subsequent employer of Employee).

8.3 Non-solicitation. Employee further agrees that Employee shall not, at any
time during the Employment Period and for a period of eighteen (18) months
immediately following termination of this Agreement for any reason, for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, solicit or accept business from or take any action that would
interfere with, diminish or impair the valuable relationships that Employer or
its affiliates have with (i) hospitals or other health care facilities with
which Employer or its affiliates have contracts to render professional services
or otherwise have established contractual relationships, (ii) patients,
(iii) referral sources, (iv) vendors, (v) any other clients of Employer or its
affiliates, (vi) prospective hospitals, patients, referral sources, vendors or
clients whose business Employee was aware that Employer or any affiliate of
Employer was in the process of soliciting at the time of Employee’s termination
(including potential acquisition targets), or (vii) hospitals, patients,
referral sources, vendors or clients with which Employer had been doing business
within one (1) year prior to Employee’s termination.

 

13



--------------------------------------------------------------------------------

8.4. Confidential Information. At all times during the term of this Agreement,
Employer shall provide Employee with access to “Confidential Information.” As
used in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information, whether disclosed,
directly or indirectly, verbally, in writing or by any other means in tangible
or intangible form, including that which is conceived or developed by Employee,
applicable to or in any way related to: (i) patients with whom Employer has a
physician/patient relationship; (ii) the present or future business of Employer;
or (iii) the research and development of Employer. Without limiting the
generality of the foregoing, Confidential Information includes: (a) the
development and operation of Employer’s medical practices, including information
relating to budgeting, staffing needs, marketing, research, hospital
relationships, equipment capabilities, and other information concerning such
facilities and operations and specifically including the procedures and business
plans developed by Employer for use at the hospitals where Employer conducts its
business; (b) contractual arrangements between the Employer and insurers or
managed care associations or other payors; (c) the databases of Employer;
(d) the clinical and research protocols of Employer, including coding
guidelines; (e) the referral sources of Employer; (f) other confidential
information of Employer that is not generally known to the public that gives
Employer the opportunity to obtain an advantage over competitors who do not know
or use it, including the names, addresses, telephone numbers or special needs of
any of its patients, its patient lists, its marketing methods and related data,
lists or other written records used in Employer’s business, compensation paid to
employees and other terms of employment, accounting ledgers and financial
statements, contracts and licenses, business systems, business plan and
projections, and computer programs. The parties agree that, as between them,
this Confidential Information constitutes important, material, and confidential
trade secrets that affect the successful conduct of Employer’s business and its
goodwill. Employer acknowledges that the Confidential Information specifically
enumerated above is special and unique information and is not information that
would be considered a part of the general knowledge and skill Employee has or
might otherwise obtain.

Notwithstanding the foregoing, Confidential Information shall not include any
information that (i) was known by Employee from a third party source before
disclosure by or on behalf of Employer, (ii) becomes available to Employee from
a source other than Employer that is not, to Employee’s knowledge, bound by a
duty of confidentiality to Employer, (iii) becomes generally available or known
in the industry other than as a result of its disclosure by Employee, (iv) has
been independently developed by Employee and may be disclosed by Employee
without breach of this Agreement, or (v) is disclosed pursuant to a requirement
or a request of a court, arbitration panel or governmental authority, or
required by operation of law, provided, in each case, that the Employee shall
bear the burden of demonstrating that the information falls under one of the
above-described exceptions.

Employee agrees that the terms of this Agreement shall be deemed Confidential
Information for purposes of this Section. Employee shall keep the terms of this
Agreement strictly confidential and will not, without the prior written consent
of Employer, disclose the details of this Agreement to any third party in any
manner whatsoever in whole or in part, with the exception of Employee’s
representatives (such as tax advisors and attorneys) who need to know such
information.

Employee agrees that Employee will not at any time, whether during or subsequent
to the term of Employee’s employment with Employer, in any fashion, form or
manner, unless

 

14



--------------------------------------------------------------------------------

specifically consented to in writing by Employer or unless otherwise related to
her performance of her duties as an employee or Employer, either directly or
indirectly, use or divulge, disclose, or communicate to any person, firm or
corporation, in any manner whatsoever, any Confidential Information of any kind,
nature, or description, subject to applicable law. The parties agree that any
breach by Employee of any term of this Section is a material breach of this
Agreement and shall constitute “cause” for the termination of Employee’s
employment hereunder. In the event that Employee is ordered to disclose any
Confidential Information, whether in a legal or a regulatory proceeding or
otherwise, Employee shall provide Employer with prompt written notice of such
request or order so that Employer may seek to prevent disclosure or, if that
cannot be achieved, the entry of a protective order or other appropriate
protective device or procedure in order to assure, to the extent practicable,
compliance with the provisions of this Agreement. In the case of any disclosure
required by law, Employee shall disclose only that portion of the Confidential
Information that Employee is ordered to disclose in a legally binding subpoena,
demand or similar order issued pursuant to a legal or regulatory proceeding.

All Confidential Information, and all equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists, other written
and graphic records, in any media (including electronic or video) containing
Confidential Information or relating to the business of Employer, which Employee
shall prepare, use, construct, observe, possess, or control shall be and remain
Employer’s sole property (collectively “Employer Property”). Upon termination or
expiration of this Agreement, or earlier upon Employer’s request, Employee shall
promptly deliver to Employer all, and not take with Employee any, Employer
Property.

8.5. Ownership of Work Product. Employee agrees and acknowledges that (i) all
copyrights, patents, trade secrets, trademarks, service marks, or other
intellectual property or proprietary rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Employee during the course of performing work for Employer and any other work
product conceived, created, designed, developed or contributed by Employee
during the term of this Agreement that relates in any way to Employer’s Business
(collectively, the “Work Product”), shall belong exclusively to Employer and
shall, to the extent possible, be considered a work made for hire within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered a work made for hire owned exclusively by Employer,
Employee hereby assigns to Employer all right, title, and interest worldwide in
and to such Work Product at the time of its creation, without any requirement of
further consideration. Upon request of Employer, Employee shall take such
further actions and execute such further documents as Employer may deem
necessary or desirable to further the purposes of this Agreement, including
without limitation separate assignments of all right, title, and interest in and
to all rights of copyright and all right, title, and interest in and to any
inventions or patents and any reissues or extensions which may be granted
therefore, and in and to any improvements, additions to, or modifications
thereto, which Employee may acquire by invention or otherwise, the same to be
held and enjoyed by Employer for its own use and benefit, and for the use and
benefit of Employer’s successors and assigns, as fully and as entirely as the
same might be held by Employee had this assignment not been made.

 

15



--------------------------------------------------------------------------------

8.6. Clearance Procedure for Proprietary Rights Not Claimed by Employer. In the
event that Employee wishes to create or develop, other than on Employer’s time
or using Employer’s resources, anything that may be considered Work Product but
to which Employee believes Employee should be entitled to the personal benefit
of, Employee agrees to follow the clearance procedure set forth in this Section.
Before beginning any such work, Employee agrees to give Employer advance written
notice and provide Employer with a sufficiently detailed written description of
the work under consideration for Employer to make a determination regarding the
work. Unless otherwise agreed in a writing signed by Employer prior to receipt,
Employer shall have no obligation of confidentiality with respect to such
request or description. Employer will determine in its sole discretion, within
thirty (30) days after Employee has fully disclosed such plans to Employer,
whether rights in such work will be claimed by Employer. If Employer determines
that it does not claim rights in such work, Employer agrees to so notify
Employee in writing and Employee may retain ownership of the work to the extent
that such work has been expressly disclosed to Employer. Employee agrees to
submit for further review any significant improvement, modification, or
adaptation that could reasonably be related to Employer’s Business so that it
can be determined whether the improvement, modification, or adaptation relates
to the business or interests of Employer. Clearance under this procedure does
not relieve Employee of the restrictive covenants set forth in this Section 8.

8.7. Non-Disparagement. For a period of ten (10) years after the termination of
this Agreement, Employee will not, directly or indirectly, as an individual or
on behalf of a firm, corporation, partnership or other legal entity, make any
disparaging or negative comment to any other person or entity regarding Employer
or any of its affiliates, agents, attorneys, employees, officers and directors,
Employee’s work conditions or circumstances surrounding Employee’s separation
from Employer or otherwise impugn or criticize the name or reputation of
Employer, its affiliates, agents, attorneys, employees, officers or directors,
orally or in writing.

8.8. Review by Employee. Employee has carefully read and considered the terms
and provisions of this Section 8, and having done so, agrees that the
restrictions set forth in this Section 8 are fair and reasonably required for
the protection of the interests of Employer. In the event that any term or
provision set forth in this Section 8 shall be held to be invalid or
unenforceable by a court of competent jurisdiction, the parties hereto agree
that such invalid or unenforceable term(s) or provision(s) may be severed from
this Agreement without, in any manner, affecting the remaining portions hereof.
Without limiting other possible remedies available to Employer, Employee agrees
that injunctive or other equitable relief will be available to enforce the
covenants set forth in this Section, such relief to be without the necessity of
posting a bond. In the event that, notwithstanding the foregoing, any part of
the covenants set forth in this Section shall be held to be invalid, overbroad,
or unenforceable by an arbitration panel or a court of competent jurisdiction,
the parties hereto agree that such invalid, overbroad, or unenforceable
provision(s) may be modified or severed from this Agreement without, in any
manner, affecting the remaining portions of this Section 8 (all of which shall
remain in full force and effect). In the event that any provision of this
Section 8 related to time period or areas of restriction shall be declared by an
arbitration panel or a court of competent jurisdiction to exceed the maximum
time period, area or activities such arbitration panel or court deems reasonable
and enforceable, said time period or areas of restriction shall be deemed
modified to the minimum extent necessary to make the geographic or temporal
restrictions or activities reasonable and enforceable.

 

16



--------------------------------------------------------------------------------

8.9. Survival. The provisions of this Section 8 shall survive the termination of
this Agreement and Employee’s employment with Employer. The provisions of this
Section 8 shall apply during the time Employee is receiving Disability payments
from Employer as a result of a termination of this Agreement pursuant to
Section 4.2 hereof. In the event of a breach of this Section 8 by Employee,
Employer retains the right to terminate any continuing payments to Employee
provided for in Section 5 of this Agreement. The provisions of this Section 8
are expressly intended to benefit and be enforceable by other affiliated
entities of Employer, who are express third party beneficiaries hereof. Employee
shall not assist others in engaging in any of the activities described in the
foregoing restrictive covenants.

9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any alleged breach hereof shall be finally determined by binding
arbitration before a three member panel, consisting of one member selected by
each party hereto, with the third member selected by the first two arbitrators.
Each party hereto shall bear the costs of its own nominee, and shall share
equally the cost of the third arbitrator and the parties agree that the costs of
arbitration shall not be subject to reapportionment by the arbitration panel.
The arbitration proceedings shall be held in Sunrise, Florida, unless otherwise
mutually agreed by the parties, and shall be conducted in accordance with the
American Health Lawyer’s Association Dispute Resolution Service, Rules of
Procedure for Arbitration. Judgment on the award rendered by the arbitration
panel may be entered and enforced by any court having jurisdiction thereof.
Notwithstanding anything herein to the contrary, if the Employer shall require
immediate injunctive relief, then the Employer shall be entitled to seek such
relief in any court having jurisdiction, and if the Employer elects to do so,
the Employee hereby consents to the jurisdiction of the state and federal courts
sitting in the State of Florida and to the applicable service of process.
Employee hereby waives and agrees not to assert, to the fullest extent permitted
by applicable law, any claim that (i) Employee is not subject to the
jurisdiction of such courts, (ii) Employee is immune from any legal process
issued by such courts and (iii) any litigation or other proceeding commenced in
such courts is brought in an inconvenient forum. Any such arbitration shall be
treated as confidential by all parties thereto, except as otherwise provided by
law or as otherwise necessary to enforce any judgment or order issued by the
arbitrators.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida.

11. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Employer:

 

Mednax Services, Inc.

1301 Concord Terrace

Sunrise, FL 33323

Attention: General Counsel

  

If to Employee:

 

Vivian Lopez-Blanco

151 Crandon Blvd., #137

Key Biscayne, FL 33149

 

17



--------------------------------------------------------------------------------

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

12. Benefits: Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, Employee may not assign the rights or
benefits hereunder without the prior written consent of Employer.

13. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.

14. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

15. Damages. Nothing contained herein shall be construed to prevent Employer or
Employee from seeking and recovering from the other damages sustained by either
or both of them as a result of a breach of any term or provision of this
Agreement. In the event that either party hereto brings suit for the collection
of any damages resulting from, or the injunction of any action constituting, a
breach of any of the terms or provisions of this Agreement, then the party found
to be at fault shall pay all reasonable court costs and attorneys’ fees of the
other, whether such costs and fees are incurred in a court of original
jurisdiction or one or more courts of appellate jurisdiction.

16. No Third Party Beneficiary. Except as provided in Section 8.9, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any person (other than the parties hereto and, in the case
of Employee, Employee’s heirs, personal representative(s) and/or legal
representative) any rights or remedies under or by reason of this Agreement. No
agreements or representations, oral or otherwise, express or implied, have been
made by either party with respect to the subject matter of this Agreement which
agreements or representations are not set forth expressly in this Agreement, and
this Agreement supersedes any other employment agreement between Employer and
Employee.

 

18



--------------------------------------------------------------------------------

17. Assignment. This Agreement may be assigned by Employer upon notice to
Employee.

The remainder of this page has been left blank intentionally.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 24th day
of February, 2010 effective as of the Effective Date.

 

EMPLOYER:     EMPLOYEE: MEDNAX SERVICES, INC.     By:  

/s/ Michael B. Fernandez

   

/s/ Vivian Lopez-Blanco

Name:   Michael B. Fernandez     Vivian Lopez-Blanco Chairman, Compensation
Committee     MEDNAX, Inc.    

 

20



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS OF EMPLOYER

As of the date hereof, Employer, directly or through its affiliates, provides
professional medical services and all aspects of practice management services in
medical practice areas that include, but are not limited to, the following
(collectively referred to herein as “Employer’s Business”):

(1) Neonatology, including hospital well baby care;

(2) Maternal-Fetal Medicine, including general obstetrics services;

(3) Pediatric Cardiology;

(4) Pediatric Intensive Care, including Pediatric Hospitalist Care;

(5) Newborn hearing screening services; and

(6) Anesthesiology.

References to Employer’s Business in this Agreement shall include such other
medical service lines, practice management services and other businesses entered
into by Employer after the date hereof but during the term of this Agreement;
provided, that to be considered a part of Employer’s Business, Employer must
have engaged in such other service line, practice management service or other
business at least six (6) months prior to the termination date of this
Agreement. For purposes of this Exhibit A, businesses of Employer shall include
the businesses conducted by Employer’s subsidiaries, entities under common
control and affiliates as defined under Rule 144 of the Securities Act of 1933,
as amended. Such affiliates shall include the professional corporations and
associations whose operating results are consolidated with Employer for
financial reporting purposes.

Notwithstanding the foregoing, Employer acknowledges and agrees to the following
exceptions and clarifications regarding the scope of Employer’s Business.

A. Practice Management Services. Employer acknowledges that, as of the date
hereof, Employer’s Business relates to the delivery of both professional and
practice management services in the forgoing practice areas. Therefore, as of
the date hereof, Employer acknowledges that it would not be a violation of
Section 8.1 of the Agreement for Employee to provide services to a practice
management company (such as a billing company or management services
organization (MSO)) if such practice management company is not owned by,
affiliated with (as defined under Rule 144 of the Securities Act of 1933, as
amended) or under common control with a health care provider that provides
services in the medical services areas included in Employer’s Business. Subject
to paragraph C below, the provisions of this paragraph shall not apply to the
extent that, after the date hereof, Employer enters into a business that
involves the delivery of practice management services to unrelated third
parties.

B. Hospital Services. Employer and Employee acknowledge that, as of the date
hereof, Employer does not currently operate hospitals, hospital systems or
universities. Nevertheless, the businesses of hospitals, hospital systems and
universities would be the same as Employer’s Business

 

21



--------------------------------------------------------------------------------

where such hospitals, hospital systems or universities provide or contract with
others to provide some or all of the medical services included in Employer’s
Business. Therefore, the parties desire to clarify their intent with respect to
the limitations on Employee’s ability to work for or contract with others to
provide services for a hospital, hospital system or university after termination
of this Agreement. Section 8.1 shall not be deemed to restrict Employee’s
ability to work for a hospital, hospital system or university if the hospital,
hospital system or university does not provide any of the medical services
included in Employer’s Business. Furthermore, even if a hospital, hospital
system or university provides medical services that are included in Employer’s
Business, Employee may work for such hospital, hospital system or university if
(i) Employee has no direct supervisory responsibility for or involvement in the
hospital’s, hospital system’s or university’s medical services that are
Employer’s Business and (ii) Employee would not otherwise violate Section 8.1.
Finally, Employer agrees that Employee may hold direct supervisory
responsibility for or be involved in the medical services of a hospital,
hospital system or university that are included in Employer’s Business so long
as such hospital, hospital system or university is located at least ten
(10) miles from a medical practice owned or operated by Employer or its
affiliate. Subject to paragraph C below, the provisions of this paragraph shall
not apply to the extent that, after the date hereof, Employer enters into the
business of operating a hospital or hospital system.

C. De Minimus Exception. Employer agrees that a medical service line (other than
those listed in items 1 through 5 above), practice management service or other
business entered into by Employer shall not be considered to be a part of
Employer’s Business if such medical service line, practice management service or
other business constitutes less than Fifteen Million Dollars ($15,000,000) of
Employer’s annual revenues.

D. Certain Ownership Interests. It shall not be deemed to be a violation of
Section 8.1 for Employee to: (i) own, directly or indirectly, five percent
(5%) or less of a publicly-traded entity; or (ii) own, directly or indirectly,
any other company or entity the ownership interests of which are held through a
mutual fund or other fund in which Employee has invested without specific
direction of the deployment of the investable funds; or (iii) own, directly or
indirectly, less than five percent (5%) of a privately-held business or company,
if Employee is at all times a passive investor with no board representation,
management authority or other special rights to control operations of such
business or company.

 

22



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

1.                  (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section 5 of the
Employment Agreement to which this release is attached as Exhibit B (the
“Employment Agreement”), does hereby release and forever discharge Mednax
Services, Inc. (“Employer”), its subsidiaries, affiliated companies, successors
and assigns, and its current or former directors, officers, employees,
shareholders or agents in such capacities (collectively with Employer, the
“Released Parties”) from any and all actions, causes of action, suits,
controversies, claims and demands whatsoever, for or by reason of any matter,
cause or thing whatsoever, whether known or unknown including, but not limited
to, all claims under any applicable laws arising under or in connection with
Employee’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment. Employee acknowledges that
Employer encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Employee expressly waives any and all claims under ADEA
that he may have as of the date hereof. Employee further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any actions to enforce rights to
receive any payments or benefits which may be due Employee pursuant to Section 5
of the Employment Agreement, or under any of Employer’s employee benefit plans,
(ii) any rights or claims that may arise as a result of events occurring after
the date this General Release of Claims is executed, (iii) any indemnification
rights Employee may have as a former officer or director of Employer or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by Employer or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of Employer.

2. Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Employee shall not have relinquished his right
to commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA.

 

23



--------------------------------------------------------------------------------

3. Employee hereby acknowledges that Employer has informed him that he has up to
twenty-one (21) days to sign this General Release of Claims and he may knowingly
and voluntarily waive that twenty-one (21) day period by signing this General
Release of Claims earlier. Employee also understands that he shall have seven
(7) days following the date on which he signs this General Release of Claims
within which to revoke it by providing a written notice of his revocation to
Employer.

4. Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware applicable to contracts made and to be performed entirely within such
State.

5. Employee acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6. This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to Employer within seven (7) days after such execution.

 

 

                    , 20    

 

24